856 F.2d 194
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Allene HADDOCK, Plaintiff-Appellant,v.CIRCUIT COURT FOR the THIRD JUDICIAL CIRCUIT OF MICHIGAN andWayne County;  State Judicial Council-ThirdJudicial Circuit Court, Defendants-Appellees.
No. 88-1115.
United States Court of Appeals, Sixth Circuit.
Aug. 12, 1988.

1
Before ENGEL, Chief Judge, MILBURN, Circuit Judge, and DAVID D. DOWD, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
This pro se plaintiff appeals the district court's orders of dismissal and summary judgment in favor of the defendants in her Title VII employment discrimination case.  42 U.S.C. Sec. 2000e, et seq.  She also moves for the appointment of counsel.


4
Upon consideration of the record, we conclude that the district court was correct in dismissing the County of Wayne as a defendant because it was not the employer of the plaintiff during the relevant time period.  Further, we find that summary judgment was properly entered for the remaining defendants, as the plaintiff did not establish a prima facie case of race discrimination.   McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).


5
Accordingly, the motion for counsel is hereby denied and the orders of the district court are hereby affirmed for the reasons stated by it.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable David D. Dowd, U.S. District Judge for the Northern District of Ohio, sitting by designation